Citation Nr: 0104613	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  95-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
nervous disorder.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran's served on active duty from November 1960 to 
November 1963.  

This appeal arose from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for a nervous disorder.

In a July 1997 decision, the Board of Veterans' Appeals 
(Board) found that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for a nervous disorder.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"). 

In November 1998, because of recent court decisions which 
changed the manner in which VA was to review claims involving 
submission of "new and material evidence," the Court issued 
an Order which vacated the July 1997 Board decision and 
remanded the case to the Board consistent with a Joint Motion 
for Remand. 

In April 1999, the Board remanded the case to the RO for 
readjudication of the claim pursuant to the new Court 
holdings. 

In an August 1999 decision, the Board again found that the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for a nervous disorder.  The 
veteran again appealed to the Court. 

In December 2000, the Court issued an Order which vacated the 
August 1999 Board decision and remanded the case to the Board 
consistent with a Joint Motion for Remand.



REMAND

The joint remand notes that remand is necessary under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), because material documents 
were in existence prior to the Board's August 1999 decision, 
but were not considered by the Board, and because the Board 
is under the duty to inform and suggest evidence which would 
be of advantage to the appellant's position under 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.103(c) (2000).  

The record shows that medical evidence dated in 1968 from the 
VA Hospital on Twenty-third street in Manhattan is apparently 
available through the Assistant Chief, Health Administration, 
NYVA Harbor Healthcare System.  That evidence should be 
obtained.

Additionally, the veteran stated in a January 1974 Statement 
in Support of Claim that he was then hospitalized at the 
Miami VAMC, and a subsequent statement referred to outpatient 
treatment at that facility in 1976; the claims folder does 
not contain the records of these treatments.

Finally, the veteran referred to treatment from a Dr. Ruda 
from 1972 to 1982.  Since these records could be "of 
advantage to the appellant's position," 38 C.F.R. § 3.103(c) 
(2) (2000), the RO should inform him that he should submit 
these records.  

Accordingly, the case is remanded for the following:

1.  The RO should contact the Assistant 
Chief, Health Administration, NYVA 
Harbor Healthcare System, and request 
the complete record of treatment of the 
veteran in 1968 at the VA Hospital on 
Twenty-third Street in Manhattan.  All 
records obtained should be associated 
with the claims folder.



2.  The RO should obtain the complete 
hospitalization and outpatient records of 
the veteran dated from 1974 to 1976 from 
the Miami VAMC.  All records obtained 
should be associated with the claims 
folder.

3.  The RO should be contacted and 
informed that he should submit the 
records of treatment from Dr. Ruda from 
1972 to 1982, as well as any other 
records of which he is aware that may be 
of advantage to his position.  The RO 
should assist the veteran in obtaining 
these records to the extent reasonable.

4.  The provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, should be considered by the RO in 
developing this claim and providing 
notification to the veteran.

Following the above development, the RO should again consider 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
nervous disorder.  The veteran and his representative should 
be provided with a supplemental statement of the case and 
given an adequate opportunity to respond.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




